Opinion.
Campbell, C. J.:
The appellant was not authorized to sue for the subject matter of this suit. The first section of the act approved March 6, 1880, Acts of 1880, p. 9-1, defining the duties of the revenue agent, enumerates the cases in which he may “collect and receipt,” and the third section confers on him the right to sue in these cases only. Although the language of this section is broad enough to embrace all amounts due the State, county, or levee board, its generality is restricted by the enumeration of cases in the first section, and all others are excluded.
A proper result was reached, and the judgment is

Affirmed.